Order entered October 11, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01224-CV

                LAKEPOINTE PHARMACY #2, LLC, ET AL., Appellants

                                              V.

                      FORNEY DEERVAL, LLC, ET AL., Appellees

                     On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
                           Trial Court Cause No. 90632-422

                                          ORDER
       Before the Court is the October 10, 2019 request of Donna Gehl, Official Court Reporter

for the 422nd Judicial District Court, for an extension of time to January 7, 2020 to file the

reporters’ record. We GRANT the motion TO THE EXTENT that the reporter’s record shall

be filed by November 18, 2019. See TEX. R. APP. P. 35.3(c).


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE